PER CURIAM.
Moore appeals the trial court’s order which summarily denied his Rule 3.850 motion to modify his sentence. Pursuant to the provisions of section 27.3455(1) Florida Statutes (1985), Moore, an indigent, requests that the court modify his sentence so that he will serve a term of community service in lieu of paying court costs. While it appears that appellant has raised a substantive issue we find that Moore’s Rule 3.850 motion is insufficient on its face for it fails, to comply with the requirements of Rule 3.850(a) — (d) Florida Rules of Criminal Procedure. Although the motion was made under oath, the motion fails to reveal whether there was an appeal or previous motion for post conviction relief filed in this cause, as well as fails to reveal why this claim was not raised in any former motions. See Rowe v. State, 474 So.2d 898 (Fla. 1st DCA 1985). Therefore, based on these deficiencies we affirm the trial court’s denial of appellant’s motion. Further, we suggest that any future Rule 3.850 motions filed by appellant which raise this issue should be reviewed by the trial court in light of State v. Yost, 507 So.2d 1099 (Fla.1987).
AFFIRMED.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.